Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of March 8, 2019, among Willdan Group, Inc., a Delaware corporation (the
“Borrower”), the Guarantors signatory hereto, the Lenders signatory hereto and
BMO Harris Bank N.A., a national banking association, individually as a Lender
and as Administrative Agent (the “Administrative Agent”).

PRELIMINARY STATEMENTS

A.     The Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of October 1, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

B.     The Borrower has requested that the Lenders make certain amendments to
the Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1.        AMENDMENTS.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, effective as of the date hereof, the Credit Agreement shall be amended as
follows:

1.1.   Section 1.1 of the Credit Agreement shall be amended by inserting the
following new defined term therein in the appropriate alphabetical order:

“First Amendment Date” means March 8, 2019.

“First Amendment Date Acquisition” means that certain Acquisition by the
Borrower or another Loan Party of substantially all of the assets of that
certain Person identified to the Administrative Agent in writing pursuant to
that certain Letter of Intent dated January 15, 2019, on terms that have been
disclosed to and discussed with the Administrative Agent prior to the First
Amendment Date.

 

 





--------------------------------------------------------------------------------

 



“First Amendment Date Acquisition R&W Policy” means that certain representation
and warranty insurance policy obtained by one of the Loan Parties in connection
with the First Amendment Date Acquisition.

“R&W Insurance Policy Payment” has the meaning set forth in Section 2.8(b)(vi)
hereof.

1.2.   Section 1.1 of the Credit Agreement shall be further amended by deleting
the defined term “Luna R&W Insurance Policy Payment” appearing therein in its
entirety.

1.3.   Subsection (d) of the definition of “Permitted Acquisition” set forth in
Section 1.1 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

(d)        (i) the Total Consideration for the Acquired Business (excluding the
Acquired Business in the First Amendment Date Acquisition) shall not exceed
$10,000,000 and, when taken together with the Total Consideration for all
Acquired Businesses during the term of this Agreement (excluding the Acquired
Business in the First Amendment Date Acquisition), shall not exceed $35,000,000
in the aggregate; and (ii) the Total Consideration for the Acquired Business in
the First Amendment Date Acquisition shall not exceed $23,000,000;

1.4.   Section 2.8(b)(vi) of the Credit Agreement shall be amended and restated
in its entirety to read as follows:

(vi)       If after the Closing Date, (A) the Borrower or any other Loan Party
shall receive any payment in connection with a claim under the Luna R&W
Insurance Policy, the First Amendment Date Acquisition R&W Insurance Policy or
any similar insurance policy issued in connection with any Permitted Acquisition
(but in any event excluding any amounts so received that are applied, or to be
applied, by the Borrower or such other Loan Party for the purpose of (i) payment
of (or reimbursement of payments made for) claims and settlements to third
Persons that are not Affiliates of a Loan Party, or (ii) covering any
out-of-pocket expenses (including out-of-pocket legal expenses and any taxes)
incurred by the Borrower or such other Loan Party in connection with obtaining
such insurance payment or remediating any damages caused by any matter related
to such claim under such insurance policy) (each such payment, a “R&W Insurance
Policy Payment”), then the Borrower shall, within three (3) Business Days after
receipt thereof, prepay the Obligations in an aggregate amount equal to 100% of
the amount of such R&W Insurance Policy Payment.





-2-

--------------------------------------------------------------------------------

 



SECTION 2.        CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1.   The Loan Parties, the Lenders and the Administrative Agent shall have
executed and delivered this Amendment.

2.2.   Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

SECTION 3.        REPRESENTATIONS.

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct (except that the representations contained in
Section 6.5 shall be deemed to refer to the most recent financial statements of
the Borrower delivered to the Administrative Agent) and (b) the Borrower is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.

SECTION 4.        MISCELLANEOUS.

4.1.   The Loan Parties heretofore executed and delivered to the Administrative
Agent the Security Agreement and certain other Collateral Documents.  The Loan
Parties hereby acknowledge and agree that the Liens created and provided for by
the Collateral Documents continue to secure, among other things, the Secured
Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Administrative Agent and
the Lenders thereunder, the obligations of the Loan Parties thereunder, and the
Liens created and provided for thereunder remain in full force and effect and
shall not be affected, impaired or discharged hereby.  Nothing herein contained
shall in any manner affect or impair the priority of the liens and security
interests created and provided for by the Collateral Documents as to the
indebtedness which would be secured thereby prior to giving effect to this
Amendment.

4.2.   Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Credit
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.





-3-

--------------------------------------------------------------------------------

 



4.3.   The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the fees and
expenses of counsel for the Administrative Agent.

4.4.   This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be construed and determined in accordance with the laws of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
law of the State of New York) without regard to conflicts of law principles that
would require application of the laws of another jurisdiction.

[SIGNATURE PAGES TO FOLLOW]

 

 



-4-

--------------------------------------------------------------------------------

 



This First Amendment to Credit Agreement is entered into as of the date and year
first above written.

 

 

 

 

 

    

“BORROWER”

 

 

 

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

 

Name  Thomas D. Brisbin

 

 

 

Title    Chief Executive Officer

 

 

 

 

 

“GUARANTORS”

 

 

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

 

PUBLIC AGENCY RESOURCES

 

 

WILLDAN ENERGY SOLUTIONS

 

 

WILLDAN ENGINEERING

 

 

WILLDAN FINANCIAL SERVICES

 

 

WILLDAN HOMELAND SOLUTIONS

 

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

 

WILLDAN LIGHTING & ELECTRIC OF WASHINGTON, INC.

 

 

ABACUS RESOURCE MANAGEMENT COMPANY

 

 

INTEGRAL ANALYTICS, INC.

 

 

NEWCOMB ANDERSON MCCORMICK, INC.

 

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

 

Name  Thomas D. Brisbin

 

 

 

Title    Chairman of the Board

 





[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

    

GENESYS ENGINEERING, P.C.

 

 

 

 

 

 

 

 

By

/s/ Rachel Seraspe

 

 

 

Name  Rachel Seraspe

 

 

 

Title    Vice President

 

 

 

 

 

 

 

 

LUNA FRUIT, INC.

 

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

 

Name  Thomas D. Brisbin

 

 

 

Title    Chief Executive Officer

 





[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

    

LIME ENERGY CO.

 

 

LIME FINANCE, CO.

 

 

LIME ENERGY SERVICES, CO.

 

 

ENERPATH INTERNATIONAL HOLDING COMPANY

 

 

ENERPATH SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Thomas D. Brisbin

 

 

 

Name:  Thomas D. Brisbin

 

 

 

Title:    Chairman of the Board

 





[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 



 

Accepted and agreed to.

 

 

 

 

 

 

 

BMO HARRIS BANK N.A., as a Lender and as

 

 

Administrative Agent

 

 

 

 

 

 

 

 

By

/s/ Michael Gift

 

 

 

Name

Michael Gift

 

 

 

Title

Director

 





[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

By

/s/ Lance Zediker

 

 

 

Name

Lance Zediker

 

 

 

Title

Director

 

[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------